Citation Nr: 0735833	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-07 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.  

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

3.  Entitlement to an initial disability rating greater than 
10 percent for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to July 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The veteran testified before the undersigned at a Travel 
Board hearing in September 2007.  A transcript of this 
hearing is associated with the claims folder.  At that 
hearing, a motion was granted to advance this case on the 
Board's docket, due to the appellant's advanced age.  
38 C.F.R. § 20.900(c).  

The issue of entitlement to an initial disability rating 
greater than 10 percent for bilateral tinnitus is addressed 
in the REMAND, following the ORDER in this decision.    


FINDINGS OF FACT

1.  There is competent medical evidence of a current right 
hand disorder.

2.  The veteran had combat service.

3.  The veteran presented credible testimony of a combat-
related injury to his right hand, and credible evidence of 
continuity of symptomatology since that time.  

4.  The veteran has no more than Level I hearing loss in the 
right ear and Level II hearing loss in the left ear.

CONCLUSIONS OF LAW

1.  A right hand disorder was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.385, 
4.1-4.7, 4.21, 4.85, 4.86 Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
current right hand disorder is related to service.  
Specifically, he contends that he injured his right hand 
while opening a case of case of rifles during combat in 
service.  The veteran also claims that his service-connected 
hearing loss is more disabling than currently evaluated.  
Specifically he claims that he confuses "f" and "s" sounds 
and constantly has to ask people to repeat themselves.    

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in July and September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  These letters informed 
the appellant of what evidence was required to substantiate 
his claims and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

Notably, the July 2004 letter did not explain the legal 
requirements for establishing an increased rating.  However, 
in a subsequent letter sent in March 2006, the RO explained 
the requirements for establishing entitlement to an increase 
rating (i.e., that the veteran must submit evidence that his 
disability had increased in severity).  The March 2006 letter 
urged the veteran to submit medical records and/or personal 
statements showing an increase in his disability.  

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
July 2004 letter was sent prior to the initial adjudication 
in this appeal in February 2005.  While the July 2004 letter 
did not contain all the necessary elements for adequate VCAA 
notice, this was cured by the March 2006 letter, which was 
followed by an adjudication of the claim on appeal in a March 
2007 supplemental statement of the case.  Therefore, the 
Board finds that the requirements for pre-adjudicatory notice 
were satisfied.

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The July and September 
2004 letters informed the veteran that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  Moreover, the 
February 2006 statement of the case (SOC) and March 2007 
supplemental statement of the case (SSOC) contain the 
complete text of § 3.159.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (1996), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  As above, the veteran was 
informed of the requirements set out in Dingess/Hartman by a 
letter dated in March 2006.   

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims concerning disability 
ratings, the duty to assist includes obtaining relevant 
records and obtaining an examination if necessary.  38 C.F.R. 
§ 3.159(c).  In the present case, the claims folder contains 
all available VA outpatient treatment and private medical 
records.  The veteran has also been afforded two VA 
audiological examinations, most recently in August 2006, and 
a VA examination for the hand in October 2004.   

For claims concerning service connection, the duty to assist 
includes assisting the veteran in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, all available service medical 
records appear to have been associated with the claims file.     

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
service medical records, VA outpatient treatment records, and 
private medical records.   The appellant was provided an 
opportunity to set forth his contentions during the September 
2007 hearing before the undersigned Acting Veterans Law 
Judge, and the appellant was afforded VA medical examinations 
in August 2004, October 2004, and August 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, in regard to 
the claim for service connection for a right hand disorder, 
as the Board is granting that claim, any potential 
deficiencies in satisfying the VCAA as to that issue are 
rendered moot.  

1.	Right Hand

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  If a condition shown in service is not shown to be 
chronic, then continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In the case of a veteran who engaged in combat with the enemy 
in active service, the Secretary shall accept as sufficient 
proof of service-connection any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence of 
such injury, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  

In the present case, the veteran's available service medical 
records are negative for a right hand disorder.  His 
separation examination in July 1952 shows normal upper 
extremities.  Notwithstanding this fact, at the September 
2007 hearing before the undersigned, the veteran testified 
that during service he was opening a case of rifles when he 
injured his right hand.  He stated that as soon as he opened 
the rifles he had to "get on the truck and go on to the 
front."  Given the circumstances of combat, the veteran 
indicated that he was not in a position to report an injury.  
Moreover, he stated that he "passed it off as nothing" 
until he stated heading home.  He testified that the pain 
gradually increased, and that over the years it worsened.  He 
stated that he sought medical treatment around 1969 or 1970, 
but that he was told that there was nothing that could be 
done at that time.  Eventually, in 2003, the veteran 
underwent surgery to his right hand.  The Board notes that 
the veteran's military records confirm that he was assigned 
to an artillery division, and he received the Korean Service 
Medal with one Battle star.  

The veteran was afforded a VA examination for his right hand 
in October 2004.  During this examination the veteran 
reported that he was working with a screwdriver while in 
service in 1952 when he snapped his right hand.  He stated 
that he did not report the incident at the time.  He began 
experiencing trigger finger and had surgery on his right hand 
in 2003 followed by physical therapy.  Subsequently, he had a 
cortisone injection with temporary relief.  X-ray examination 
revealed a small metallic punctuate foreign body adjacent to 
the first metacarpal head and osteoarthritic changes.  The 
diagnosis was chronic tenosynovitis of the right flexor 
tendons, both middle and ring fingers (more in the middle 
finger) and a history of surgery for the trigger finger in 
the ring finger in 2003.    
  
Private medical records dated from December 2002 to August 
2003 confirm that the veteran underwent partial fasciectomy 
and Z-plasty on his right hand, fourth digit in July 2003.  
While private records from 1970 are not of record, in June 
2006 correspondence the veteran stated that these records are 
unavailable.  

In various pieces of correspondence and during the September 
2007 hearing the veteran has reiterated that he did not 
report an injury to his right hand in service but instead 
"passed it off as nothing" until he returned home.  In a 
December 2005 statement the veteran's brother wrote that the 
veteran was without any physical defects in his hands when he 
left for active duty.  However, after the veteran's release 
from active duty his brother noticed that he was "shaking 
his hand loosely."  At first when his brother asked him what 
was wrong the veteran said it was nothing.  Subsequently the 
veteran told his brother that he sprained his hand by prying 
open a rifle box while he was in the service in Korea.  
According to the veteran, the Army just gave him some pills 
and thought nothing of it.  The veteran's wife also testified 
during the September 2007 hearing.  She stated that the 
veteran first saw a doctor for his right hand in 1969 or 
1970.    

The Board has carefully reviewed all the evidence of record, 
and finds that there is an approximate balance of positive 
and negative evidence in this case.  As such, resolving any 
remaining doubt in favor of the veteran, the Board finds that 
the record supports a grant of service connection in this 
case for the following reasons.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990) (a veteran 
need only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail).

Initially, as noted above, the veteran's military records 
confirm that he was assigned to an artillery division.  He 
received the Korean Service Medal with one Battle star, which 
the Board accepts as evidence of combat service.  Moreover, 
the veteran has described an injury to his right hand, which 
occurred while opening a case of rifles in the field.  He 
indicated that he did not seek treatment as he had to 
immediately get on the truck to go up to the front.  The 
Board finds that this statement is consistent with the 
circumstances, conditions, or hardships of his service, 
notwithstanding the fact that there is no official record of 
such an incident in service.  See 38 U.S.C.A. § 1154(b).  
Moreover, in the absence of any clear and convincing evidence 
to the contrary, the Board will accept the veteran's 
statements that he injured his right hand in service and that 
following this incident, he experienced continuous pain in 
his right hand over the years.  

Having established an in-service injury, the next question is 
whether the veteran has a current disability.  The medical 
evidence of record clearly establishes a right hand disorder, 
diagnosed most recently (in an October 2004 VA examination) 
as chronic tenosynovitis of the right flexor tendons, for 
which he underwent surgery in 2003.  

The remaining question is whether it is at least as likely as 
not that the veteran's current right hand disorder is 
causally related to the injury he sustained to his right hand 
during active service.  The veteran indicated that he sought 
treatment for his right hand around 1969 or 1970, but that 
those medical records are no longer available.  He also 
testified that the doctor essentially told him that there was 
nothing that could be done for his hand at that time.  
Furthermore, the veteran testified that he has experienced 
continuous pain in his right hand since the in-service 
injury.  His wife also testified that she observed his 
complaints of continuous right hand pain.  Given the fact 
that the veteran injured his hand during combat, and has 
provided credible testimony of continuity of symptomatology 
since that time, the Board finds that there is an approximate 
balance of positive and negative evidence in this appeal.  
38 C.F.R. § 3.303(d).  Resolving all remaining doubt in the 
veteran's favor, the Board concludes that service connection 
for a right hand disorder is granted.  38 U.S.C.A. § 5107(b).  

2.	Hearing Loss

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A.  § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The Court has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, the RO 
issued a rating decision in February 2005, which granted 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  The veteran appealed the 
noncompensable rating initially assigned.  Hence, the issue 
of the proper evaluation to be assigned the veteran's 
bilateral hearing loss from the time period beginning with 
the grant of original service connection is now before the 
Board, pursuant to the Court's holding in Fenderson.

The veteran's bilateral hearing loss is currently evaluated 
as noncompensable.  Impaired hearing will be considered a 
disability only after threshold requirements are met.  See 38 
C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average pure 
tone threshold and speech discrimination percentage scores.  
38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered). 
 
The provisions of 38 C.F.R. § 4.86 address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
1000, 2000, 3000 and 4000 Hz is 55 decibels or more, see 38 
C.F.R. § 4.86(a), or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz, see 38 C.F.R. § 4.86 (b).  

Evidence relevant to the current level of severity of the 
veteran's bilateral hearing loss includes VA audiological 
examination reports dated in August 2004 and August 2006.  

The August 2004 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
35 dB
50 dB
60 dB
55 dB
Left 
Ear
30 dB
55 dB
50 dB
60 dB

Puretone Threshold Average
Right Ear
50 dB
Left Ear
49 dB

Speech Recognition
Right Ear
96%
Left Ear
84%

The August 2006 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
35 dB
50 dB
60 dB
55 dB
Left 
Ear
35 dB
60 dB
55 dB
60 dB

Puretone Threshold Average
Right Ear
50 dB
Left Ear
53 dB

Speech Recognition
Right Ear
94%
Left Ear
94%

The claims folder also includes two private audiological 
examination reports dated in February 2000 and December 2005.  
Results of the February 2000 private report are shown as a 
graph and there is no accompanying interpretation of this 
graph.  However, the degree of hearing loss charted on this 
graph appears to be consistent with the above VA audiological 
examination reports.  The December 2005 private report is 
also shown as a graph but is accompanied by a March 2006 
letter signed by Dr. D.A.S., the veteran's private physician.  
The December 2005 private audiological examination reported 
the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
Right 
Ear
35 dB
40 dB
55 dB
60 dB
Left 
Ear
35 dB
40 dB
55 dB
60 dB

The report contains speech recognition scores of 92 percent 
in the right ear and 100 percent in the left ear.  However, 
those scores were reported using the "WRS" test, rather 
than the Maryland CNC test that is referenced by 38 C.F.R. 
§ 3.385.  Thus, the report is not sufficient for rating 
purposes, under VA regulations.  Nevertheless, the Board 
observes that the reported puretone thresholds appear to be 
consistent with the findings in the VA audiological 
examination reports of record.  Also of record are private 
treatment reports from Dr. M.J.L. dated from February 2000 to 
May 2003 and Dr. D.A.S. dated from December 2005 to March 
2006 showing treatment for hearing loss, tinnitus, and 
vertigo.   

Applying the results from the VA examination reports to 38 
C.F.R. § 4.85, Table VI yields the following results.  

August 2004
Right Ear
Level I
Left Ear
Level II

August 2006
Right Ear
Level I
Left Ear
Level I

According to these results, in August 2004 the veteran's 
right ear hearing loss was Level I and his left ear hearing 
loss was Level II.  Applying these values to 38 C.F.R. 
§ 4.85, Table VII, the Board finds that his hearing loss 
warrants a noncompensable disability rating.  In August 2006, 
the veteran's hearing was Level I bilaterally, which also 
results in a noncompensable rating.  The Board has considered 
whether the veteran may be entitled to a higher rating under 
38 C.F.R. § 4.86, which rates exceptional patters of hearing 
loss but finds these exceptions to be inapplicable in this 
case.
 
Therefore, in light of the evidence as noted above, the Board 
concludes that the preponderance of the evidence is against 
entitlement to an initial compensable disability rating for 
bilateral hearing loss, and the appeal is denied.  The Board 
has considered the benefit of the doubt rule, but as the 
evidence is not in relative equipoise, that doctrine is not 
for application.  38 U.S.C.A. § 5107(b).  

The Board has considered whether the evidence presents an 
exceptional or unusual case such that the regular schedular 
standards are rendered impractical.  38 C.F.R. § 3.321(b)(1).  
However, there is no evidence that the veteran's hearing loss 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for rating disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability, and the percentages assigned are 
intended to compensate for interference with employment.  38 
C.F.R. § 4.1.  In the instant case, there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis as there is no evidence that the schedular criteria are 
impractical as relates to this case.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

The Board acknowledges the veteran's exposure to noise during 
service, for which he is currently service connected.  The 
Board also acknowledges the veteran's statements regarding 
the severity of his hearing loss.  However, disability 
ratings for hearing loss are essentially based on a 
mechanical application of the rating criteria.  As discussed 
above, the medical evidence supports no more than a 
noncompensable disability rating for the veteran's hearing 
loss, and there is no basis for a higher disability rating at 
this time.  Should the veteran's hearing loss increase, he 
may be entitled to an increased disability rating for hearing 
loss at a later time.  However, at present, the current 
noncompensable rating is appropriate.  


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, service connection for a right hand 
disorder is granted.  

An initial compensable disability rating for bilateral 
hearing loss is denied.


REMAND

A review of the record shows that the veteran was granted 
service connection for bilateral tinnitus and assigned a 10 
percent disability rating in a February 2005 rating decision.  
The veteran submitted a written notice of disagreement in 
June 2005, requesting that he be granted a 10 percent rating 
for each ear.  When a notice of disagreement is timely filed, 
the RO must reexamine the claim and determine if additional 
review or development is warranted. If no preliminary action 
is required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26 
(2005).

As of this date, the veteran has not been issued a statement 
of the case on this issue.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, this issue is REMANDED for the following action:

Please issue a statement of the case 
(SOC) regarding the issue of 
entitlement to a disability rating 
greater than 10 percent for bilateral 
tinnitus.  Please advise the 
appellant of the need to timely file 
a substantive appeal if he desires 
appellate review of this issue.  
Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


